Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Obviousness Type Double Patenting Rejection

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 15-19 of U.S. Patent No. 11156842.   



   See the comparison bellow: 
 	



	



 
Claims  of the Patent 
11156842
Claims  of the current application 
17510319  
1. A head-mounted-display assembly comprising: a knitted layer formed of a plurality of fibers and extending in three dimensions to define a housing cavity, the knitted layer comprising: a first region having a first degree of at least one physical property corresponding to a first proportion of a first type of fiber included within the first region; a second region having a second degree of the at least one physical property corresponding to a second proportion of the first type of fiber included within the second region;


 



------------------------------------------------------------------------- 



and a transition region extending between the first region and the second region, wherein the transition region of the knitted layer progressively changes in degree of the at least one physical property proceeding from the first region toward the second region; 








-----------------------------------------------------------------

and at least one electronic head-mounted-display component secured within the housing cavity, wherein: the knitted layer comprises a seamless piece extending through each of the first region, the transition region, and the second region; and the first region has a first average layer thickness and the second region has a second average layer thickness that differs from the first average layer thickness.
  1. A head-mounted-display assembly comprising: a knitted layer formed of a plurality of fibers and extending in three dimensions, the knitted layer comprising: a first region having a first degree of at least one physical property; a second region having a second degree of the at least one physical property; and
---------------------------------------------------------------------
 a transition region extending between the first region and the second region, wherein the transition region of the knitted layer progressively changes in degree of the at least one physical property proceeding from the first region toward the second region.  
--------------------------------------------------------------- 
2. The head-mounted-display assembly of claim 1, wherein the at least one physical property comprises at least one of rigidity, elasticity, flexibility, deformability, or bondability to at least one specified material.
2. The head-mounted-display assembly of claim 1, wherein the at least one physical property comprises at least one of rigidity, elasticity, flexibility, deformability, or bondability to at least one specified material.  
3. The head-mounted-display assembly of claim 1, wherein the plurality of fibers comprises a plurality of yarns, each of the plurality of yarns comprising multiple fibers.
3. The head-mounted-display assembly of claim 1, wherein the plurality of fibers comprises a plurality of yarns, each of the plurality of yarns comprising multiple fibers.  
4. The head-mounted-display assembly of claim 1, wherein the knitted layer comprises at least a portion of a display housing for mounting the at least one electronic head-mounted-display component.
4. The head-mounted-display assembly of claim 1, wherein the knitted layer comprises at least a portion of a display housing for mounting at least one head-mounted-display component.  
5. The head-mounted-display assembly of claim 4, wherein: the knitted layer comprises at least a portion of at least one of a front-facing portion or a side portion of the display housing; and the side portion of the display housing extends from the front-facing portion toward a viewing opening dimensioned to surround at least a portion of a user's face.
5. The head-mounted-display assembly of claim 4, wherein: the knitted layer comprises at least a portion of at least one of a front-facing portion or a side portion of the display housing; and the side portion of the display housing extends from the front-facing portion toward a viewing opening dimensioned to surround at least a portion of a user's face.  
6. The head-mounted-display assembly of claim 4, wherein: the first region of the knitted layer comprises a mounting region for mounting the at least one electronic head-mounted-display component; and the first region of the knitted layer has a higher degree of rigidity than the second region of the knitted layer.
6. The head-mounted-display assembly of claim 4, wherein: the first region of the knitted layer comprises a mounting region for mounting the at least one head-mounted-display component; and the first region of the knitted layer has a higher degree of rigidity than the second region of the knitted layer.  
7. The head-mounted-display assembly of claim 1, wherein the knitted layer comprises at least a portion of a strap subsystem dimensioned to extend around at least a portion of a user's head.
7. The head-mounted-display assembly of claim 1, wherein the knitted layer comprises at least a portion of a strap subsystem dimensioned to extend around at least a portion of a user's head.  
8. The head-mounted-display assembly of claim 1, wherein: the plurality of fibers comprises the first type of fiber and a second type of fiber that comprises a different material than the first type of fiber; 





 
8. The head-mounted-display assembly of claim 1, wherein the plurality of fibers comprises a first type of fiber and a second type of fiber that comprises a different material than the first type of fiber.  


and at least one of the first type of fiber and the second type of fiber comprises at least one of a thermoplastic material, a thermosetting material, or a curable material.





 
9. The head-mounted-display assembly of claim 8, wherein at least one of the first type of fiber and the second type of fiber comprises at least one of a thermoplastic material, a thermosetting material, or a curable material.  

9. The head-mounted-display assembly of claim 8, wherein: the first region of the knitted layer comprises a first proportion of the first type of fiber to the second type of fiber; and the second region of the knitted layer comprises a second proportion of the first type of fiber to the second type of fiber, wherein the second proportion differs from the first proportion.
10. The head-mounted-display assembly of claim 8, wherein: the first region of the knitted layer comprises a first proportion of the first type of fiber to the second type of fiber; and the second region of the knitted layer comprises a second proportion of the first type of fiber to the second type of fiber, wherein the second proportion differs from the first proportion.  
Continue claim 1…
 the knitted layer comprises a seamless piece extending through each of the first region, the transition region, and the second region; and the first region has a first average layer thickness and the second region has a second average layer thickness that differs from the first average layer thickness.



10. The head-mounted-display assembly of claim 1, wherein at least a portion of an electrical circuit is disposed in the knitted layer.

   11. The head-mounted-display assembly of claim 1, wherein the first region has a first average layer thickness and the second region has a second average layer thickness that differs from the first average layer thickness.  







12. The head-mounted-display assembly of claim 1, wherein at least a portion of an electrical circuit is disposed in the knitted layer.

15. A method comprising: knitting together a plurality of fibers to form a knitted layer of a head-mounted-display assembly, the knitted layer extending in three dimensions to define a housing cavity; processing the knitted layer to produce: a first region of the knitted layer having a first degree of at least one physical property corresponding to a first proportion of a first type of fiber included within the first region;



 and a second region of the knitted layer having a second degree of the at least one physical property corresponding to a second proportion of the first type of fiber included within the second region, 

 
 
 
18. ….wherein the at least one head-mounted-display component is mounted to the first region of the processed knitted layer by at least one of bonding or mechanically fastening the at least one head-mounted-display component to the first region of the processed knitted layer.

16. The method of claim 15, wherein, during the processing, at least a portion of the knitted layer is exposed to at least one of elevated heat, elevated pressure, light, radiation, or at least one chemical agent sufficient to modify the at least one physical property of at least the portion of the knitted layer.

17. The method of claim 15, wherein, during the processing, at least a portion of the knitted layer is at least one of softened, melted, cured, or molded.

Continue claim 15….
and securing at least one electronic head-mounted-display component within the housing cavity.


18. ….wherein the at least one head-mounted-display component is mounted to the first region of the processed knitted layer by at least one of bonding or mechanically fastening the at least one head-mounted-display component to the first region of the processed knitted layer.

19. The method of claim 15, wherein: the first region of the knitted layer comprises a first proportion of the first type of fiber to a second type of fiber; and the second region of the knitted layer comprises a second proportion of the first type of fiber to the second type of fiber, wherein the second proportion differs from the first proportion.
 
 13. A head-mounted-display system comprising: a knitted layer formed of a plurality of fibers and extending in three dimensions, the knitted layer comprising: a first region having a first degree of at least one physical property; and a second region having a second degree of the at least one physical property; and at least one electronic component mounted to the first region of the knitted layer.
 15. A method comprising: knitting together a plurality of fibers to form a knitted layer of a head-mounted-display assembly, the knitted layer extending in three dimensions; wherein the knitted layer comprises at least two regions which, when processed, cause: a first region to have a first degree of at least one physical property; and
 a second region to have a second degree of the at least one physical property; wherein a transition region extends from the first region to the second region and progressively changes in degree of the at least one physical property proceeding from the first region toward the second region.









14. The head-mounted-display system of claim 13, wherein: the at least one electronic component is mounted to the first region of the knitted layer by at least one of bonding or mechanical fastening; and the first region of the knitted layer has a higher degree of rigidity than the second region of the knitted layer.

16. The method of claim 15, wherein, during processing, at least a portion of the knitted layer is exposed to at least one of elevated heat, elevated pressure, light, radiation, or at least one chemical agent sufficient to modify the at least one physical property of at least the portion of the knitted layer.

17. The method of claim 15, wherein, during processing, at least a portion of the knitted layer is at least one of softened, melted, cured, or molded.
18. The method of claim 15, the first region of the processed knitted layer is configured to have at least one head-mounted-display component mounted thereto.



19. The method of claim 18, wherein the at least one head-mounted-display component is mounted to the first region of the processed knitted layer by at least one of bonding or mechanically fastening the at least one head-mounted-display component to the first region of the processed knitted layer.

20. The method of claim 15, wherein: the first region of the knitted layer comprises a first proportion of a first type of fiber to a second type of fiber; and the second region of the knitted layer comprises a second proportion of the first type of fiber to the second type of fiber, wherein the second proportion differs from the first proportion.










Although the claims at issue patent are not identical, they are not patentably distinct from each other because each claim limitation of Patent 11156842 (claims 1-10, 15-19)  obviously reads on the corresponding limitation (claims 1-20) of Application 16436016.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Price (US 20070119538, IDS) over  Bristrol (US 9857839, IDS).




Regarding claim 1:
Price (US 20070119538) discloses a head-mounted-display assembly (Fig. 1-2) comprising: 
A layer (fibre reinforced polymer layer) formed of a plurality of fibers (fiber’s for user chin to forehead) and extending in three dimensions, the layer comprising:
 a first region (Visor region) having a first degree of at least one physical property (i.e. less flexibility physical proper for holding the electronic component  securely in a hole, see Fig. 2); 
a second region (3, chin region) having a second degree  of the at least one physical property (i.e. more flexibility to fit on user chin); and a transition region (chin region to head portion) extending between the first region and the second region ([0058]), wherein the transition region of the   layer progressively (gradually changes based on the user head) changes in degree of the at least one physical property (i.e. size) proceeding from the first region toward the second region ([0058] Examples of re-entrant helmets which have been developed using this technology are motorsport and fighter jet helmets, which possess a means for attaching peripherals such as a visor and chin strap and the design must also incorporate vent holes to allow air to circulate inside the helmet and in the case of the jet fighter helmet the HMD has also been incorporated).  

Note that Price does not specifically disclose a knitted layer. 
However, Bristrol (US 9857839) discloses a knitted layer for head mounted display (see column 2, lines 55-65 and column 3, lines 42-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price with the teaching of Bistrol, thereby providing a safety and convenient helmet structure for HMD user.
 
Regarding claim 13:
 
Price (US 20070119538) discloses a head-mounted-display system comprising: 
a layer (fibre reinforced polymer layer) formed of a plurality of fibers and extending in three dimensions (see Fig. 1-2), the layer comprising: 
a first region (Visor) having a first degree of at least one physical property ; and a second region (chin strap 3) having a second degree of the at least one physical property; and at least one electronic component (HMD) mounted to the first region of the layer ([0058] Examples of re-entrant helmets which have been developed using this technology are motorsport and fighter jet helmets, which possess a means for attaching peripherals such as a visor and chin strap and the design must also incorporate vent holes to allow air to circulate inside the helmet and in the case of the jet fighter helmet the HMD has also been incorporated).  

Note that Price does not specifically disclose a knitted layer. 
However, Bristrol (US 9857839) discloses a knitted layer for head mounted display (see column 2, lines 55-65 and column 3, lines 42-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price with the teaching of Bistrol, thereby providing a safety and convenient helmet structure for HMD user.
Regarding claim 14:
Price discloses wherein: the at least one electronic component is mounted to the first region of the layer by at least one of bonding or mechanical fastening (i.e. fasting on visor portion); and the first region of the knitted layer has a higher degree of rigidity (more firmness since it’s hold the electronic component more securely) than the second region (3, since it has more flexibility to fit on user’s chin) of the layer.  
 Price as modified Bristrol (US 9857839) discloses a knitted layer for head mounted display (see, Bristol, column 2, lines 55-65 and column 3, lines 42-58). Same motivation as applied to claim 13.

Regarding claim 2: 
Price discloses wherein the at least one physical property comprises at least one of rigidity, elasticity, flexibility ( re-entrant shaped), deformability, or bondability to at least one specified material [0063, [0066]].  

Regarding claim 3:
 Bristol discloses wherein the plurality of fibers comprises a plurality of yarns (i.e.wools) , each of the plurality of yarns comprising multiple fibers  (the membrane 204 is made at least primarily of fabric. Suitable fabrics include woven and non-woven compositions of synthetic fibers (e.g., nylon, rayon, spandex, etc.) and/or natural fibers (e.g., cotton, wool, etc.)  (see column 2, lines 55-65 and column 3, lines 42-58). Same motivation as applied to claim 1.

Regarding claim 4:
 Bristol discloses wherein the knitted layer comprises at least a portion of a display housing for mounting at least one head-mounted-display component  (see column 2, lines 55-65 and column 3, lines 42-58). Same motivation as applied to claim 1.

Regarding claim 5:
Price as modified by Bristol discloses wherein: the knitted layer comprises at least a portion of at least one of a front-facing portion or a side portion of the display housing; and the side portion of the display housing extends from the front-facing portion toward a viewing opening dimensioned to surround at least a portion of a user's face (see  Bristol Fig. 1-2, and column 2, lines 55-65 and column 3, lines 42-58. Same motivation as applied to claim 1.
.  
Regarding claim 6:
 Price discloses wherein: the first region of the layer comprises a mounting region for mounting the at least one head-mounted-display component; and the first region of the  layer has a higher degree of rigidity (more firm) than the second region of the layer (more flexible) ([0058, 0060, 0066]).  
Note that Price does not specifically disclose a knitted layer. 
However, Bistrol (US 9857839) discloses a knitted layer for head mounted display (see column 2, lines 55-65 and column 3, lines 42-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price with the teaching of Bistrol, thereby providing a safety and convenient helmet structure for HMD user.
Regarding claim 7:
Price as modified by Bristol discloses   wherein the knitted layer comprises at least a portion of a strap subsystem dimensioned to extend around at least a portion of a user's head (see Bristol, column 2, lines 55-65 and column 3, lines 42-58, Fig. 1-2). Same motivation as applied to claim 1
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price with the teaching of Bistrol, thereby providing a safety and convenient helmet structure for HMD user.

Regarding claim 8:
Price discloses wherein the plurality of fibers comprises a first type of fiber and a second type of fiber that comprises a different material than the first type of fiber ()see claim 1 in Price’s reference discloses plurality of layer where a first layer comprising at least one piece of fabric, a second layer comprising a pre-formed energy dispersive material, a third layer comprising at least one piece of fabric and a curable polymer material in contact with at least said first and third layers, and b) curing the polymer material such that first and third fibre reinforced polymer layers are formed encapsulating the second layer) [see [0058]).  

Regarding claim 9:
 Price disclose wherein at least one of the first type of fiber and the second type of fiber comprises at least one of a thermoplastic material, a thermosetting material, or a curable material (see claim 2 in price reference, also see [0058]).  

Regarding claim 10:
Price as modified by Bristol discloses wherein: the first region of the knitted layer comprises a first proportion of the first type of fiber to the second type of fiber; and the second region of the knitted layer comprises a second proportion of the first type of fiber to the second type of fiber, wherein the second proportion differs from the first proportion (see price Fig. 1-2, [0058] and claim 1 in price’s reference and  see  Bristol Fig. 1-2, and column 2, lines 55-65 and column 3, lines 42-58). Same motivation as applied to claim 1.
 
Regarding claim 11:
Price as modified by Bristol discloses wherein the first region (HMD mounted region) has a first average layer thickness and the second region (Chin strap region) has a second average layer thickness that differs from the first average layer thickness ( see Bristol, Fig. 1-2, and column 2, lines 55-65 and column 3, lines 42-58 ). Same motivation as applied to claim 1.

Regarding claim 12:
Price as modified by Bristol discloses wherein at least a portion of an electrical circuit is disposed in the knitted layer (see Bristol, Fig. 1-2, and column 2, lines 55-65 and column 3, lines 42-58). Same motivation as applied to claim 1.
 
Regarding claim 15:
Price disclose a method comprising:
 a layer of a head-mounted-display assembly (see Fig. 1-2), the layer extending in three dimensions see Fig. 1-2; wherein the   layer comprises at least two regions which, when processed, cause: 
a first region (visor region for mounting the display) to have a first degree of at least one physical property (i.e. less flexibility) ([0060 and 0066]); and a second region to have a second degree of the at least one physical property (more flexibility); wherein a transition region (i.e. chin strap) extends from the first region to the second region and progressively changes in degree of the at least one physical property proceeding from the first region toward the second region ([0058]).  
Note that Price does not specifically disclose a knitted layer. 
However, Bristrol (US 9857839) discloses a knitted layer for head mounted display (see column 2, lines 55-65 and column 3, lines 42-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price with the teaching of Bistrol, thereby providing a safety and convenient helmet structure for HMD user.
Regarding claim 16:
Price discloses wherein, during processing, at least a portion of the   layer is exposed to at least one of elevated heat, elevated pressure, light, radiation, or at least one chemical agent (moulding) sufficient to modify the at least one physical property of at least the portion of the   layer (see claim 2 Price’s reference).  
Bristrol (US 9857839) discloses a knitted layer for head mounted display (see column 2, lines 55-65 and column 3, lines 42-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price with the teaching of Bistrol, thereby providing a safety and convenient helmet structure for HMD user.

Regarding claim 17:
Price as modified by Bristol discloses wherein, during processing, at least a portion of the knitted layer is at least one of softened, melted, cured, or molded (see price, claim 2, and Bistrol column 2, lines 55-65 and column 3, lines 42-58).
Same motivation as applied to claim 15.

Regarding claim 18:
Price as modified by Bristol discloses the first region of the processed knitted layer is configured to have at least one head-mounted-display component mounted thereto see Bristol (column 2, lines 55-65 and column 3, lines 42-58, Fig. 1-2).  

Regarding claim 19:
Price as modified by Bristol discloses wherein the at least one head-mounted-display component is mounted to the first region of the processed knitted layer by at least one of bonding or mechanically fastening the at least one head-mounted-display component to the first region of the processed knitted layer (see Bristol (column 2, lines 55-65 and column 3, lines 42-58, Fig. 1-2).  Same motivation as Applied to claim 15.   
Regarding claim 20:
Price as modified by Bristol discloses wherein: the first region of the knitted layer comprises a first proportion of a first type of fiber to a second type of fiber; and the second region of the knitted layer comprises a second proportion of the first type of fiber to the second type of fiber, wherein the second proportion differs from the first proportion (see Price’s reference claim 22 and Bristol’s reference column 2, lines 55-65 and column 3, lines 42-58, Fig. 1-2).  Same motivation as Applied to claim 15.  

Pertinent art

2.	Pertinent art of record Laghi (US Pub. 20160051402 IDS) and Fowler (US 20050053760) discloses knitted layer for electronic device. 

Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692